Barlev v Bethpage Physical Therapy Assoc., P.C. (2014 NY Slip Op 07968)





Barlev v Bethpage Physical Therapy Assoc., P.C.


2014 NY Slip Op 07968


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-11169
 (Index No. 1120/12)

[*1]Dan Barlev, respondent, 
vBethpage Physical Therapy Associates, P.C., appellant.


Tromello, McDonnell & Kehoe, Melville, N.Y. (James S. Kehoe of counsel), for appellant.
Arnold E. DiJoseph, P.C., New York, N.Y., for respondent.

DECISION & ORDER
In an action to recover damages for medical malpractice, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (J. Golia , J.), entered September 6, 2013, as denied its motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In a medical malpractice action, a defendant moving for summary judgment has the burden of establishing, prima facie, either the absence of any departure from good and accepted medical practice, or that any departure was not a proximate cause of the plaintiff's injuries (see Wall v Flushing Hosp. Med. Ctr., 78 AD3d 1043, 1044). Here, the defendant, on its motion, failed to establish, prima facie, that it did not depart from good and accepted standards of medical care, and also failed to address the issue of causation. Instead, the defendant's expert merely recounted the treatment rendered and opined in a conclusory manner that such treatment did not represent a departure from good and accepted medical practice (see Yaegel v Ciuffo, 95 AD3d 1110; Couch v County of Suffolk, 296 AD2d 194). In light of this determination, it is unnecessary to review the sufficiency of the plaintiff's opposition (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; LaVecchia v Bilello, 76 AD3d 548).
SKELOS, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court